George Howard, Jr., Judge, dissenting. I am unable to concur with the majority in affirming appellant’s conviction for it is plain, from a review of the record, that the State failed to comply with Rule 17 of the Rules of Criminal Procedure and the pronouncement of the Arkansas Supreme Court in Williamson v. State, 263 Ark. 401, 565 S.W. 2d 415 (1978) which articulated the duty of a prosecuting attorney when a request for disclosure is made by a defendant. On February 6, 1978, the defendant filed a rather detailed and comprehensive motion styled “MOTION FOR DISCOVERY, FOR BILL OF PARTICULARS, FOR PRODUCTION OF DOCUMENTS, AND FOR EXCULPATORY EVIDENCE”. Among other things, defendant’s Motion for Discovery provided: 10. The defendant requests the name of each person who has been interviewed by any agency but who the State does not intend to call at the trial of this matter and any statements written or oral given by such persons to any agent of any governmental agency. 12. The defendant requests that each of the above be considered to be a continuing request and demand and that the State amend its answers to so include such later discovered answers, after the time or its initial response hereto, as may come within the possession, custody or control of the State or by the exercise of due diligence may come within its possession, custody or control. Rule 17.1 provides: <d). . . [T]he prosecuting attorney shall, promptly upon discovering the matter, disclose to defense counsel any material or information within his knowledge, possession or control, which tends to negate the guilt of the defendant as to the offense charged or would tend to reduce the punishment therefor. In Williamson v. State, supra, our Supreme Court in construing Rule 17.1 emphasized: 1. The State must disclose to defense counsel, promptly upon discovery thereof, any information which tends to negate the guilt of the defendant or that would reduce the punishment. 2. That such information which a party is entitled to must be disclosed in sufficient time to permit defense counsel to make beneficial use thereof. I submit that an application of these rules to the relevant factual matters indicates a reversal of appellant’s conviction. Rule 17.1 (d) and Williamson v. State, supra, incorporate the due process requirement that evidence favorable to a defendant on issues of guilt or punishment be disclosed by the State. Appellant’s entitlement to disclosure may not be frustrated by what the State deems relevant or material to the issues in the proceedings. Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194 (1963); Giles v. Maryland, 386 U.S. 66, 87 S. Ct. 793 (1967); Williamson v. State, supra; Smith v. Urban, 245 Ark. 781, 434 S.W. 2d 283 (1968); Murchison v. State, 249 Ark. 861, 462 S.W. 2d 853 (1971). The prosecuting attorney, in his opening remarks to the jury, made the following statement: “We also have a Detective Ken Baer, who is the individual who investigated this checking account. He will tell you what he found out about the validity of the checking account.” (Emphasis added.) However, when Officer Ken Baer was called as a witness by the State, only the following testimony was elicited pertaining to the extensive investigation the officer conducted regarding the account: Q. . . . [D]id you have occasion to investigate a checking account which was in the name of Don Carlton Clark at the First National Bank here in Little Rock, Arkansas? A. Yes, sir, I did. Q. All right. I hand you what is marked State’s Exhibit No. 1. Did you investigate that particular check? A. Yes, sir, I did. Q. Did you have occasion to check out the information given there on the account holder? A. Yes, sir. Q. All right. Did you check out the address? A. Yes, sir. • Q. What did you discover? A. The address of 4201 West Twenty-ninth is a vacant lot. Q. Was there any indication that a house had ever been there? A. No, sir. Q. All right. Did you checkout the UALR identification number on there? A. Yes, sir. Q. What was the resdlt of that? A.. I don’t remember the individual’s name it was listed to at this time. Q. Was it male or female? A. I believe it was female. Q. Was it not Don Carlton Clark’s? A. It was not Don Carlton Clark, no, sir. Q. How about the State’s driver’s license number on there? Did you check that out? A. Yes, sir. It listed to Don Carlton Clark. Q. And where did you determine Don Carlton Clark to live? A. He lives in Southern Arkansas. I’m not — Q. He does not live in Little Rock? A. He does not live in Little Rock. Q. Did your investigation reveal any other Don Carlton Clarks except the one from Southern Arkansas? A. No, sir, it did not. On cross-examination, Officer Baer gave the following testimony which was relevant and crucial to appellant’s claim of innocence and, according to counsel for appellant, disclosed for the first time: Q. Detective Baer, did during your investigation you check with the First National Bank herein concerning Don C. Clark’s account? A. Yes, sir. Q. Did you find such an account? A. Yes, sir. Q. Was that the account as stated on the check as you see it there? A. Yes, sir. We investigated numerous checks on this account. Q. Now, were all of the checks on that number account? A. On this specific account? Q. Yes. A. Yes, sir. We investigated — I don’t know how many. There were checks all over the city on this account. Q. Okay. Did you see an account in the name of Don Clayton Clark? A. Yes, sir, I believe there were checks in that account also. Q. Okay. Did you see an account in the name of Donald C. Clark? A. I don’t recall, sir. This has been a long time ago. Q. Did you check any other banks? A. I could have at the time. I just don’t recall, sir. Q. Okay. Based on your investigation, did you find that there were other accounts of Donald C. Clark, of Don C. Clark? A. There may have been, sir. Like I say, there were so many of these checks. There, were two or three law enforcement agencies investigating them at the same time.1  The testimony of Officer Baer relating to the numerous checks “all over the city” and other bank accounts in the names of “Donald C: Clark”, “Don C. Clark” and “Donald Clayton Clark” was not only relevant and beneficial in enabling appellant in locating other signatures from checks and bank records that would have been helpful to the State Police in seeking to compare and verify appellant’s handwriting on the forged check, but this information could have been equally as beneficial in assisting appellant in securing witnesses to see if they could identify appellant as the party who uttered the checks they received. These persons might have been in a position to offer a description of the person or persons whom they dealt with. Moreover, appellant could have taken advantage of the discoveries made by other law enforcement agencies that were investigating the same check scheme. Appellant was denied this information because the State failed to disclose this information although appellant’s motion was filed approximately one year preceding appellant’s trial. Appellant’s counsel emphasized in his motion for a new trial that the prosecuting attorney’s office, on February 6, 1979, at approximately 9:00 p.m., only advised him of the name of the police officer who had investigated the “numerous checks”. However, appellant’s trial was already scheduled for February 7, 1979. It is unlikely that Officer Baer concealed from the prosecuting attorney’s office the discoveries he made relating to the several bank accounts, the numerous checks and the fact that other law enforcement agencies were involved. Moreover, appellant’s motion for disclosure sought information which the State could supply by “the exercise of due diligence.” For the reasons herein discussed, I respectfully dissent. I have been authorized to state that Penix, J., joins in this dissent.   On June 8, 1977, Detective Ken Baer.received the following communication from the Arkansas State Police which has been designated as defendant’s exhibit number 6: Dear Sir: E-l is a check of Don Carlton Clark, #282. I am unable to make a positive identification with the handwriting on the check marked E-l with the handwriting submitted of Ronald Lewis. I am unable to compare the printing on the face of E-l with the script submitted of Ronald Lewis. I am returning the questioned and known material at this time.